Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 1-17  are pending and under examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Mason
Claim(s) 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mason (WO2009126730; cited in IDS filed  25 June 2021).
Please Note: The instant application discloses an identical sequence listing to the parent Application No. 16/624,514. Therefore, sequence citations of Mason are based on sequence searches in prosecution of parent application 16/624, 514.
Mason teaches compositions and methods comprising providing canine scFv , i.e. single chain variable fragment, libraries, nucleic acids that encode these scFv antibodies, expression constructs and host cells, wherein each scFv antibody is composed of a VH and VL joined by a flexible linker(e.g. Entire Mason reference and especially para 0008, pg. 2-3; para 00073,pg. 21; claims 1-55).
Furthermore, VH SEQ. ID. NO. 1 and 6 of the instant claims comprise 96% sequence identity with VH SEQ. ID. NO. 117 of Mason and VL SEQ. ID. NO. 12 of the instant claims comprises 98% sequence identity with VL SEQ. ID. NO. 230 of Mason, wherein SEQ. ID. NO. 117 (pg. 78-80) and SEQ. ID. NO. 230 (pg. 104-105) of Mason are part of the HSA-7 library.
 Therefore, as VH SEQ. ID. NO. 1 of the instant claims comprise 96% sequence identity with VH SEQ. ID. NO. 117 of Mason, Mason meets claim 1.
Furthermore, as VL SEQ. ID. NO. 12 of the instant claims comprises 98% sequence identity with VL SEQ. ID. NO. 230 of Mason, Mason meets claim 2.
Furthermore, VH SEQ. ID. 6 of the instant claims comprise 96% sequence identity with VH SEQ. ID. NO. 117 of Mason and VL SEQ. ID. NO. 12 of the instant claims comprises 98% sequence identity with VL SEQ. ID. NO. 230 of Mason, wherein SEQ. ID. NO. 117 (pg. 78-80) and SEQ. ID. NO. 230 (pg. 104-105) of Mason are part of the HSA-7 library , Mason meets claims 4 and 5.
Mason also meets the limitation: the VH/VL combination of the VH1 region with an identity of at least 90% to the VH1 region of Vs624-PTM- | 15 low (SEQ ID NO:6) and the VL region with an identity of at | least 90% to the VL region of Vs236 (kappa) (SEQ ID NO:12) as recited in claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Mason
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (WO2009126730; cited in IDS filed  25 June 2021).
Please Note: The instant application discloses an identical sequence listing to the parent Application No. 16/624,514. Therefore, sequence citations of Mason are based on sequence searches in prosecution of parent application 16/624, 514.
Mason teaches compositions and methods comprising providing canine antibody , i.e. scFv, libraries, nucleic acids that encode these scFv antibodies, expression constructs and host cells, wherein each scFv antibody is composed of a VH and VL joined by a flexible linker(e.g. Entire Mason reference and especially para 0008, pg. 2-3; para 0071-0077,pg. 20-22; claims 1-55).
Furthermore, VH SEQ. ID. NO. 1 and 6 of the instant claims comprise 96% sequence identity with VH SEQ. ID. NO. 117 of Mason and VL SEQ. ID. NO. 12 of the instant claims comprises 98% sequence identity with VL SEQ. ID. NO. 230 of Mason, wherein SEQ. ID. NO. 117 (pg. 78-80) and SEQ. ID. NO. 230 (pg. 104-105) of Mason are part of the HSA-7 library.

Regarding claims 1,2 and 4-6:
Mason teaches collections of sequences comprising SEQ. ID. NO. 117 and SEQ. ID. NO. 230.  However, Mason does not expressly teach subsequences derived from these sequences.
 Therefore, considering a library comprising claimed VH SEQ. ID. NO. 1 and VH SEQ. ID. NO. 6 and VL SEQ. ID. NO. 12:
As per MPEP 2144.04(VI), the particular combination of sequences that are collected as a library would be an obvious matter of design choice. Furthermore, as Mason teaches their composition comprises different types of libraries generated from different source data resources(e.g. Entire Mason reference and especially para 0071-0077,pg. 20-22; claims 1-55), there are multiple options of libraries that Mason does not expressly teach. In the case where there are a finite number of identified, predictable solutions, then as per MPEP 2143 citing KSR, it would have been obvious to try a choice wherein the library comprises each of the three claimed sequences.
Therefore, the teaching of Mason renders obvious claims 1, 2 and 4-6.
Furthermore, as Mason teach their libraries comprise any type of polypeptide, isolated or synthetic, which may comprise modifications (e.g. Entire Mason reference and especially para 0049,pg. 13-14) , they render obvious claim 3.
Regarding claim 7:
Mason does not expressly teach a display rate.  However, Mason teaches an embodiment comprising an scFv library size in the 107-108 range (e.g. para 00182, Example 2, pg. 53) and an embodiment wherein a positively selected  phage pool size comprises  2-5 X 1010 members(e.g. para 00184, Example 3, pg. 53-54).
 Therefore, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Mason to include an scFv library size in the 107-108 range as taught in one embodiment of Mason and to include a positively selected  phage pool size comprises  2-5 X 1010 members as taught in another embodiment of Mason as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a canine antibody library.
	Therefore, the combined teachings of Mason renders obvious claim 7.

Furthermore, as Mason teach their libraries comprise different structures including an Fab format (e.g. Entire Mason reference and especially para 0030-0031, pg. 7-8), they render obvious claim 8.
Furthermore, as Mason teach their libraries comprise different structures including an IgG format(e.g. Entire Mason reference and especially para 0030-0032, pg. 7-9; Example 2,pg. 52-53), they render obvious claim 9.
Furthermore, as Mason teach their libraries comprise thermally stable polypeptide structures for activity assays(e.g. Entire Mason reference and especially para 00121, pg. 39-40), they render obvious claim 10.
Furthermore, as Mason teach their libraries comprise providing canine antibody , i.e. scFv, libraries, nucleic acids that encode these scFv antibodies, expression constructs and host cells, wherein each scFv antibody is composed of a VH and VL joined by a flexible linker(e.g. Entire Mason reference and especially para 0008, pg. 2-3; para 00071-77,pg. 20-22; claims 1-55), they render obvious claims 11-13 and 15-17.	
Furthermore, as Mason teach their libraries are screened for binding to target antigen ( e.g. Entire Mason reference and especially para 0099,pg. 31; para 00115-00119, pg. 37-39), Mason renders obvious claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 11,014,978
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,014,978.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
The instant application is a continuation of Application No. 16/624,514, issued as U.S. Patent No. 11,014,978.
Furthermore, the instant application discloses an identical sequence listing to the parent Application No. 16/624,514.
 Furthermore, the limitations recited in instant claims 1-17 are very similar or identical to limitations recited in claims 1-17 of U.S. Patent No. 11,014,978.
 Therefore, as instant claims 1,2,4-6, 11-13, 15 and 16 require sequence identity of at least 90%  of the sequences recited by claims 1-17 of U.S. Patent No. 11,014,978,  instant claims 1-17 are anticipated by claims 1-17 of U.S. Patent No. 11,014,978.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639